                                1
                                    WEIL, GOTSHAL & MANGES LLP
                                2   Stephen Karotkin (pro hac vice)
                                    (stephen.karotkin@weil.com)
                                3   Ray C. Schrock, P.C. (pro hac vice)
                                    (ray.schrock@weil.com)
                                4   Jessica Liou (pro hac vice)
                                    (jessica.liou@weil.com)
                                5   Matthew Goren (pro hac vice)
                                    (matthew.goren@weil.com)
                                6   New York, NY 10153-0119
                                    Tel: (212) 310-8000
                                7   Fax: (212) 310-8007

                                8
                                    KELLER & BENVENUTTI LLP
                                9   Tobias S. Keller (#151445)
                                    (tkeller@kellerbenvenutti.com)
                               10   Jane Kim (#298192)
                                    (jkim@kellerbenvenutti.com)
                               11   650 California Street, Suite 1900
                                    San Francisco, CA 94108
                               12   Tel: (415) 496-6723
                                    Fax: (415) 636-9251
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    Attorneys for Debtors and
                               14   Debtors in Possession
      767 Fifth Avenue




                               15

                               16                           UNITED STATES BANKRUPTCY COURT

                               17                           NORTHERN DISTRICT OF CALIFORNIA

                               18                                   SAN FRANCISCO DIVISION

                               19
                                    In re:                                            Case No. 19-30088 (DM)
                               20                                                     Chapter 11
                                    PG&E CORPORATION,                                 (Lead Case)
                               21
                                              - and -                                 (Jointly Administered)
                               22
                                    PACIFIC GAS AND ELECTRIC                          NOTICE OF AGENDA FOR
                               23   COMPANY,                                          JULY 9, 2019, 9:30 A.M.
                                                                                      OMNIBUS HEARING
                               24                               Debtors.
                               25                                                     Date: July 9, 2019
                                     Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company        Time: 9:30 a.m. (Pacific Time)
                               26   Affects both Debtors                            Place: United States Bankruptcy Court
                                    * All papers shall be filed in the lead case,            Courtroom 17, 16th Floor
                               27   No. 19-30088 (DM)                                        San Francisco, CA 94102
                               28


                             Case: 19-30088     Doc# 2890       Filed: 07/08/19     Entered: 07/08/19 12:00:21    Page 1 of
                                                                             9
                                1                                 PROPOSED AGENDA FOR
                                                            JULY 9, 2019, 9:30 A.M. (PACIFIC TIME)
                                2                                    OMNIBUS HEARING
                                3   I:     MATTERS SCHEDULED TO BE HEARD IN MAIN CASE: No. 19-30088 (DM)
                                4   CONTESTED MATTERS GOING FORWARD
                                5          1.      D&O Motion: Debtors’ Motion Pursuant to 11 U.S.C. §§ 363 and 105(a) and
                                    Fed. R. Bankr. P. 6004 Authorizing Debtors to Purchase Directors and Officers Insurance
                                6   [Dkt. 2471].
                                7                 Response Deadline: July 2, 2019, at 4:00 p.m. (Pacific Time).
                                8                 Responses Filed:
                                9                 A.     Motion of the Official Committee of Unsecured Creditors for an Order
                                                         Authorizing the Filing of an Objection Under Seal [Dkt. 2829].
                               10
                                                  B.     Proposed Document Filed Under Seal [Dkt. 2831].
                               11
                                                  C.     Declaration of Gregory A. Bray in Support of Motion of the Official
                               12                        Committee of Unsecured Creditors for an Order Authorizing the Filing of
                                                         an Objection Under Seal [Dkt. 2833].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                  D.     Objection of the Official Committee of Unsecured Creditors to the
      767 Fifth Avenue




                               14                        Debtors’ Motion Pursuant to 11 U.S.C. §§ 363 and 105(a) and Fed. R.
                                                         Bankr. P. 6004 Authorizing Debtors to Purchase Directors and Officers
                               15                        Insurance [Dkt. 2835].
                               16                 E.     Order Granting Motion to File Documents Under Seal [Dkt. 2840].
                               17                 F.     Motion of the Official Committee of Unsecured Creditors for an Order
                                                         Authorizing the Filing of a Supplemental Objection Under Seal
                               18                        [Dkt. 2875].
                               19                 G.     Proposed Document Filed Under Seal [Dkt. 2876].
                               20                 H.     Declaration of Gregory A. Bray in Support of Motion of the Official
                                                         Committee of Unsecured Creditors for an Order Authorizing the Filing of
                               21                        an Objection Under Seal [Dkt. 2877].
                               22                 I.     Supplemental Objection of the Official Committee of Unsecured Creditors
                                                         to the Debtors’ Motion Pursuant to 11 U.S.C. §§ 363 and 105(a) and Fed.
                               23                        R. Bankr. P. 6004 Authorizing Debtors to Purchase Directors and Officers
                                                         Insurance [Dkt. 2878].
                               24
                                                  J.     Order Granting Motion to File Documents Under Seal [Dkt. 2887].
                               25

                               26

                               27

                               28


                             Case: 19-30088    Doc# 2890      Filed: 07/08/19    Entered: 07/08/19 12:00:21       Page 2 of
                                                                           9
                                1                 Related Documents:
                                2                 K.     Declaration of Janaize Markland in Support of D&O Insurance Motion
                                                         [Dkt. 2472].
                                3
                                                  L.     Debtors’ Reply in Support of the D&O Insurance Motion and Response to
                                4                        Objections of the Official Committee of Unsecured Creditors [Dkt. 2882].
                                5                 M.     Supplemental Declaration of Janaize Markland in Support of D&O
                                                         Insurance Motion [Dkt. 2883].
                                6
                                                  N.     Declaration of Theodore E. Tsekerides in Support of D&O Insurance
                                7                        Motion [Dkt. 2885].
                                8                 Status: This matter is going forward on a contested basis.
                                9          2.     Coblentz Retention Application: Application Pursuant to 11 U.S.C. § 327(e)
                                    and Fed. R. Bankr. P. 2014(a) and 2016 for Authority to Retain and Employ Coblentz Patch
                               10   Duffy & Bass LLP as Special Counsel Nunc Pro Tunc to the Petition Date [Dkt. 2595].
                               11                 Response Deadline: July 2, 2019, at 4:00 p.m. (Pacific Time).
                               12                 Responses Filed:
Weil, Gotshal & Manges LLP




                               13                 A.     Objection by the Official Committee of Tort Claimants to Application
 New York, NY 10153-0119




                                                         Pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016 for
      767 Fifth Avenue




                               14                        Order Authorizing the Debtors to Retain Coblentz Patch Duffy & Bass
                                                         LLP as Special Counsel Nunc Pro Tunc to the Petition Date [Dkt. 2834].
                               15
                                                  B.     The Ghost Ship Warehouse Plaintiffs’ Executive Committee’s Objection
                               16                        to Application Pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P.
                                                         2014(a) and 2016 for Authority to Retain and Employ Coblentz Patch
                               17                        Duffy & Bass LLP as Special Counsel Nunc Pro Tunc to the Petition Date
                                                         [Dkt. 2837].
                               18
                                                  C.     The Ghost Ship Warehouse Plaintiffs’ Executive Committee’s Joinder in
                               19                        Objection by the Official Committee of Tort Claimants to Application
                                                         Pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016 for
                               20                        Order Authorizing the Debtors to Retain Coblentz Patch Duffy & Bass
                                                         LLP as Special Counsel Nunc Pro Tunc to the Petition Date [Dkt. 2841].
                               21
                                                  Related Documents:
                               22
                                                  D.     Declaration of Gregg M. Ficks in Support of Application Pursuant to 11
                               23                        U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016 for Authority to
                                                         Retain and Employ Coblentz Patch Duffy & Bass LLP as Special Counsel
                               24                        Nunc Pro Tunc to the Petition Date [Dkt. 2596].
                               25                 E.     Declaration of Janet Loduca in Support of Application Pursuant to 11
                                                         U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016 for Authority to
                               26                        Retain and Employ Coblentz Patch Duffy & Bass LLP as Special Counsel
                                                         Nunc Pro Tunc to the Petition Date [Dkt. 2597].
                               27

                               28


                             Case: 19-30088    Doc# 2890      Filed: 07/08/19     Entered: 07/08/19 12:00:21      Page 3 of
                                                                           9
                                1                 F.     Supplemental Declaration of Gregg M. Ficks in Support of Application
                                                         Pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016 for
                                2                        Authority to Retain and Employ Coblentz Patch Duffy & Bass LLP as
                                                         Special Counsel Nunc Pro Tunc to the Petition Date [Dkt. 2888].
                                3
                                                  Status: This matter is going forward on a contested basis.
                                4
                                           3.     Debtors’ Motion for Protective Order: Debtors’ Motion for Entry of Protective
                                5   Order Pursuant to Fed. R. Bankr. P. 7026 and 9014(c) and 11 U.S.C. § 105(a) Governing
                                    Discovery Materials and Other Information [Dkt. 2459].
                                6
                                                  Response Deadline: June 19, 2019, at 4:00 p.m. (Pacific Time).
                                7
                                                  Responses Filed:
                                8
                                                  A.     NextEra Energy’s Limited Opposition to (I) Motion of the Official
                                9                        Committee of Tort Claimants for Entry of a Protective Order; and (II)
                                                         Debtors’ Motion for Entry of Protective Order Pursuant to Fed. R. Bankr.
                               10                        P. 7026 and 9014(c) and 11 U.S.C. § 105(a) Governing Discovery
                                                         Materials and Other Information [Dkt. 2617].
                               11
                                                  B.     First Solar, Inc., Willow Springs Solar 3, LLC, and Mojave Solar LLC’s
                               12                        Joinder to NextEra Energy’s Limited Opposition to Motions for Entry of a
                                                         Protective Order [Dkt. 2623].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                  C.     Objection of the California State Agencies and California Department of
      767 Fifth Avenue




                               14                        Toxic Substances Control to Motion for Entry of Protective Order
                                                         Pursuant to Fed. R. Bankr. P. 7026 and 9014(c) and 11 U.S.C. § 105(a)
                               15                        Governing Discovery Materials and Other Information [Dkt. 2631].
                               16                 D.     Joinder of Consolidated Edison to NextEra Energy’s Limited Opposition
                                                         to (I) Motion of the Official Committee of Tort Claimants for Entry of a
                               17                        Protective Order; and (II) Debtors’ Motion for Entry of Protective Order
                                                         Pursuant to Fed. R. Bankr. P. 7026 and 9014(c) and 11 U.S.C. § 105(a)
                               18                        Governing Discovery Materials and Other Information [Dkt. 2632].
                               19                 E.     Joinder of United States of America in Objection of the California State
                                                         Agencies to Motion for Entry of Protective Order Pursuant to Fed. R.
                               20                        Bankr. P. 7026 and 9014(c) and 11 U.S.C. § 105(a) Governing Discovery
                                                         Materials and Other Information [Dkt. 2639].
                               21
                                                  F.     Ad Hoc Subrogation Group’s Memorandum of Points and Authorities and
                               22                        Limited Objection with Regard to the Entry of a Protective Order
                                                         [Dkt. 2644].
                               23
                                                  G.     Sonoma Clean Power Authority’s Limited Objection to Debtor’s
                               24                        Protective Order Motion [Dkt. 2647].
                               25                 H.     Joinder of Northern California Power Agency to Sonoma Clean Power
                                                         Authority’s Limited Objection to Debtor’s Protective Order Motion
                               26                        [Dkt. 2648].
                               27                 I.     Joinder of the City and County of San Francisco, Monterey Bay
                                                         Community Power Authority and City of San Jose to Limited Objection of
                               28


                             Case: 19-30088    Doc# 2890      Filed: 07/08/19     Entered: 07/08/19 12:00:21       Page 4 of
                                                                           9
                                1                       the Sonoma Clean Power Authority’s to Motion for Protective Order of
                                                        Debtors [Dkt. 2649].
                                2
                                                 J.     Joinder of Calpine Corporation to NextEra Energy’s Limited Opposition
                                3                       to (I) Motion of the Official Committee of Tort Claimants for Entry of a
                                                        Protective Order; and (II) Debtors’ Motion for Entry of Protective Order
                                4                       [Dkt. 2651].
                                5                K.     Statement of the Official Committee of Unsecured Creditors Regarding
                                                        Cross-Motions for Entry of a Protective Order by (I) Official Committee
                                6                       of Tort Claimants and (II) Debtors [Dkt. 2652].
                                7                L.     Individual Fire Victim Creditors’ Limited Objection to Cross-Motions for
                                                        Entry of a Protective Order [Dkt. 2690].
                                8
                                                 M.     Limited Objection of Certain PPA Parties to (I) Motion of the Official
                                9                       Committee of Tort Claimants for Entry of a Protective Order; and
                                                        (II) Debtors’ Motion for Entry of Protective Order Pursuant to Fed. R.
                               10                       Bankr. P. 7026 and 9014(c) and 11 U.S.C. § 105(a) Governing Discovery
                                                        Materials and Other Information [Dkt. 2874].
                               11
                                                 Related Documents:
                               12
                                                 N.     Declaration of Richard W. Slack in Support of Motion for Entry of
Weil, Gotshal & Manges LLP




                               13                       Protective Order Pursuant to Fed. R. Bankr. P. 7026 and 9014(c) and 11
 New York, NY 10153-0119




                                                        U.S.C. § 105(a) Governing Discovery Materials and Other Information
      767 Fifth Avenue




                               14                       [Dkt. 2460].
                               15                O.     Debtors’ Ex Parte Unopposed Application for Order Pursuant to L.B.R.
                                                        9006-1(a) Shortening Notice of Hearing on Motion for Entry of Protective
                               16                       Order Pursuant to Fed. R. Bankr. P. 7026 and 9014(c) and 11 U.S.C. §
                                                        105(a) Governing Discovery Materials and Other Information
                               17                       [Dkt. 2461].
                               18                P.     Order Pursuant to L.B.R. 9006-1(a) Shortening Notice of Hearing on
                                                        Motion for Entry of Protective Order Pursuant to Fed. R. Bankr. P. 7026
                               19                       and 9014(c) and 11 U.S.C. § 105(a) Governing Discovery Materials and
                                                        Other Information [Dkt. 2464].
                               20
                                                 Q.     Debtors’ Reply in Further Support of Motion for Entry of Protective Order
                               21                       Pursuant to Fed. R. Bankr. P. 7026 and 9014(c) and 11 U.S.C. § 105(a)
                                                        Governing Discovery Materials and Other Information [Dkt. 2740].
                               22
                                                 R.     Order Governing Discovery by and Among Debtors, Official Committee
                               23                       of Unsecured Creditors, and Official Committee of Tort Claimants
                                                        [Dkt. 2807].
                               24
                                                 Status: This matter is going forward on a contested basis.
                               25
                                            4.   Tort Claimant Committee’s Motion for Protective Order: Motion of the
                               26   Official Committee of Tort Claimants for Entry of a Protective Order [Dkt. 2419].
                               27                Response Deadline: June 19, 2019, at 4:00 p.m. (Pacific Time).
                               28


                             Case: 19-30088    Doc# 2890     Filed: 07/08/19    Entered: 07/08/19 12:00:21        Page 5 of
                                                                          9
                                1              Responses Filed:
                                2              A.     NextEra Energy’s Limited Opposition to (I) Motion of the Official
                                                      Committee of Tort Claimants for Entry of a Protective Order; and (II)
                                3                     Debtors’ Motion for Entry of Protective Order Pursuant to Fed. R. Bankr.
                                                      P. 7026 and 9014(c) and 11 U.S.C. § 105(a) Governing Discovery
                                4                     Materials and Other Information [Dkt. 2617].
                                5              B.     First Solar, Inc., Willow Springs Solar 3, LLC, and Mojave Solar LLC’s
                                                      Joinder to NextEra Energy’s Limited Opposition to Motions for Entry of a
                                6                     Protective Order [Dkt. 2623].
                                7              C.     Joinder of Consolidated Edison to NextEra Energy’s Limited Opposition
                                                      to (I) Motion of the Official Committee of Tort Claimants for Entry of a
                                8                     Protective Order; and (II) Debtors’ Motion for Entry of Protective Order
                                                      Pursuant to Fed. R. Bankr. P. 7026 and 9014(c) and 11 U.S.C. § 105(a)
                                9                     Governing Discovery Materials and Other Information [Dkt. 2632].
                               10              D.     Objection of the California State Agencies to Motion of the Official
                                                      Committee of Tort Claimants for Entry of a Protective Order [Dkt. 2634].
                               11
                                               E.     Joinder of the United States of America in Objection of the California
                               12                     State Agencies to Motion of the Official Committee of Tort Claimants for
                                                      Entry of a Protective Order [Dkt. 2640].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                               F.     Ad Hoc Subrogation Group’s Memorandum of Points and Authorities and
      767 Fifth Avenue




                               14                     Limited Objection with Regard to the Entry of a Protective Order
                                                      [Dkt. 2644].
                               15
                                               G.     Joinder of Calpine Corporation to NextEra Energy’s Limited Opposition
                               16                     to (I) Motion of the Official Committee of Tort Claimants for Entry of a
                                                      Protective Order; and (II) Debtors’ Motion for Entry of Protective Order
                               17                     [Dkt. 2651].
                               18              H.     Statement of the Official Committee of Unsecured Creditors Regarding
                                                      Cross-Motions for Entry of a Protective Order by (I) Official Committee
                               19                     of Tort Claimants and (II) Debtors [Dkt. 2652].
                               20              I.     Debtors’ Objection to Motion of the Official Committee of Tort Claimants
                                                      for Entry of a Protective Order [Dkt. 2656].
                               21
                                               J.     Declaration of Richard W. Slack in Support of Debtors’ Objection to
                               22                     Motion of the Official Committee of Tort Claimants for Entry of a
                                                      Protective Order [Dkt. 2657].
                               23
                                               K.     Individual Fire Victim Creditors’ Limited Objection to Cross-Motions for
                               24                     Entry of a Protective Order [Dkt. 2690].
                               25              L.     Limited Objection of Certain PPA Parties to (I) Motion of the Official
                                                      Committee of Tort Claimants for Entry of a Protective Order; and
                               26                     (II) Debtors’ Motion for Entry of Protective Order Pursuant to Fed. R.
                                                      Bankr. P. 7026 and 9014(c) and 11 U.S.C. § 105(a) Governing Discovery
                               27                     Materials and Other Information [Dkt. 2874].
                               28


                             Case: 19-30088   Doc# 2890   Filed: 07/08/19     Entered: 07/08/19 12:00:21      Page 6 of
                                                                       9
                                1                 Related Documents:
                                2                 M.     Declaration of Lars H. Fuller in Support of Motion for Protective Order
                                                         [Dkt. 2420].
                                3
                                                  N.     Order Governing Discovery by and Among Debtors, Official Committee
                                4                        of Unsecured Creditors, and Official Committee of Tort Claimants
                                                         [Dkt. 2807].
                                5
                                                  Status: This matter is going forward on a contested basis.
                                6
                                    WITHDRAWN, CONTINUED, AND OTHER MATTERS
                                7
                                           5.     Deloitte Retention Application: Application Pursuant to 11 U.S.C. §§ 327 and
                                8   328 for an Order Authorizing Employment and Retention of Deloitte & Touche LLP as
                                    Independent Auditor and Advisor to the Debtors Nunc Pro Tunc to the Petition Date
                                9   [Dkt. 2197].
                               10                 Response Deadline: July 2, 2019, at 4:00 p.m. (Pacific Time).
                               11                 Responses Filed:
                               12                 A.     Limited Objection of the United States Trustee to the Application Pursuant
                                                         to 11 U.S.C. §§ 327 and 328 for an Order Authorizing Employment and
Weil, Gotshal & Manges LLP




                               13                        Retention of Deloitte & Touche LLP as Independent Auditor and Advisor
 New York, NY 10153-0119




                                                         to the Debtors Nunc Pro Tunc to the Petition Date [Dkt. 2396].
      767 Fifth Avenue




                               14
                                                  Related Documents:
                               15
                                                  B.     Declaration of Timothy Gillam in Support of Application Pursuant to 11
                               16                        U.S.C. §§ 327 and 328 for an Order Authorizing Employment and
                                                         Retention of Deloitte & Touche LLP as Independent Auditor and Advisor
                               17                        to the Debtors Nunc Pro Tunc to the Petition Date [Dkt. 2198].
                               18                 Status: This matter has been continued to the July 24, 2019 omnibus hearing.
                               19          6.      Mutual Assistance Motion: Omnibus Motion Pursuant to 11 U.S.C. § 365(a),
                                    Fed. R. Bankr. P. 6006, and B.L.R. 6006-1 to Approve the Utility’s Assumption of Mutual
                               20   Assistance Agreements [Dkt. 2588].
                               21                 Response Deadline: July 2, 2019, at 4:00 p.m. (Pacific Time).
                               22                 Responses Filed: No responses were filed.
                               23                 Related Documents:
                               24                 A.     Declaration of Steve Coleman in Support of the Mutual Assistance Motion
                                                         [Dkt. 2589].
                               25
                                                  B.     Statement of the Official Committee of Unsecured Creditors in Support of
                               26                        the Debtors’ Mutual Assistance Motion [Dkt. 2819].
                               27                 C.     Northern California Power Agency’s Statement of Support for Debtors’
                                                         Mutual Assistance Motion [Dkt. 2827].
                               28


                             Case: 19-30088    Doc# 2890      Filed: 07/08/19    Entered: 07/08/19 12:00:21       Page 7 of
                                                                           9
                                1                  D.     Official Committee of Tort Claimants’ Statement of Non-Opposition to
                                                          Debtors’ Mutual Assistance Motion [Dkt. 2832].
                                2
                                                   E.     Docket Text Order dated July 3, 2019 granting Motion and dropping
                                3                         matter from the July 9, 2019 omnibus hearing.
                                4                  F.     Order Pursuant to 11 U.S.C. § 365(a), Fed. R. Bankr. P. 6006, and B.L.R.
                                                          6006-1 Approving the Utility’s Assumption of Mutual Assistance
                                5                         Agreements [Dkt. 2884].
                                6                  Status: By Docket Text Order dated July 3, 2019, the Court has taken this matter
                                                   off calendar.
                                7
                                           7.     Berman and Todderud Retention Application: Application Pursuant to 11
                                8   U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016 for Authority to Retain and Employ
                                    Berman and Todderud LLP as Special Counsel for the Debtors Effective as of February 1, 2019
                                9   [Dkt. 2591].
                               10                  Response Deadline: July 2, 2019, at 4:00 p.m. (Pacific Time).
                               11                  Responses Filed: No responses were filed.
                               12                  Related Documents:
Weil, Gotshal & Manges LLP




                               13                  A.     Declaration of Eric Todderud in Support of Application Pursuant to
 New York, NY 10153-0119




                                                          11 U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016 for Authority
      767 Fifth Avenue




                               14                         to Retain and Employ Berman and Todderud LLP as Special Counsel for
                                                          the Debtors Effective as of February 1, 2019 [Dkt. 2592].
                               15
                                                   B.     Declaration of Janet Loduca in Support of Application Pursuant to
                               16                         11 U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and 2016 for Authority
                                                          to Retain and Employ Berman and Todderud LLP as Special Counsel for
                               17                         the Debtors Effective as of February 1, 2019 [Dkt. 2593].
                               18                  C.     Docket Text Order dated July 3, 2019 granting Motion and dropping
                                                          matter from the July 9, 2019 omnibus hearing.
                               19
                                                   D.     Order Pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P. 2014(a) and
                               20                         2016 for Authorizing the Retention and Employment Berman and
                                                          Todderud LLP as Special Counsel for the Debtors Effective as of February
                               21                         1, 2019 [Dkt. 2860].
                               22                  Status: By Docket Text Order dated July 3, 2019, the Court has taken this matter
                                                   off calendar.
                               23
                                            PLEASE TAKE NOTICE that copies of any pleadings filed with the Court and
                               24   referenced herein can be viewed and/or obtained: (i) by accessing the Court’s website at
                                    http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                               25   Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
                                    agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
                               26   4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                                    mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                               27   on the Bankruptcy Court’s website.
                               28


                             Case: 19-30088     Doc# 2890      Filed: 07/08/19    Entered: 07/08/19 12:00:21        Page 8 of
                                                                            9
                                1   Dated: July 8, 2019                       WEIL, GOTSHAL & MANGES LLP
                                                                              KELLER & BENVENUTTI LLP
                                2

                                3                                             By:     /s/ Dara L. Silveira
                                                                                      Dara L. Silveira
                                4
                                                                              Attorneys for Debtors and Debtors in Possession
                                5

                                6

                                7

                                8

                                9

                               10

                               11

                               12
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119
      767 Fifth Avenue




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28


                             Case: 19-30088     Doc# 2890   Filed: 07/08/19    Entered: 07/08/19 12:00:21      Page 9 of
                                                                         9
